EXHIBIT 10.1










_____________________________________________________________________


FRAMEWORK AGREEMENT
BY AND BETWEEN
LATAM AIRLINES GROUP S.A.
AND
DELTA AIR LINES, INC.
DATED AS OF SEPTEMBER 26, 2019


_____________________________________________________________________






INFORMATION IN THIS EXHIBIT IDENTIFIED BY [***] IS CONFIDENTIAL AND HAS BEEN
EXCLUDED PURSUANT TO ITEM 601(B)(10)(iv) OF REGULATION S-K BECAUSE IT IS BOTH
(I) NOT MATERIAL AND (II) WOULD LIKELY CAUSE COMPETITIVE HARM TO THE REGISTRANT
IF PUBLICLY DISCLOSED.

--------------------------------------------------------------------------------






TABLE OF CONTENTS
PAGE
ARTICLE 1
DEFINITIONS................................................................................................2
Section 1.1
Definitions..................................................................................................2

Section 1.2
Interpretation;
Construction.......................................................9

ARTICLE 2 STRATEGIC
ALLIANCE.............................................................................10
Section 2.1
Strategic Alliance Agreements.................................................10

Section 2.2
Implementation of Strategic Alliance......................................10

Section 2.3
Strategic Alliance Regulatory Approvals.................................11

Section 2.4
Alternative
Transaction............................................................13

ARTICLE 3 TRANSITION COSTS
PAYMENTS............................................................14
Section 3.1
Payment at
Signing..................................................................14

Section 3.2
Future Quarterly
Payments......................................................14

Section 3.3
Additional Payments Upon Extraordinary Circumstances......14

Section 3.4
Effect of
Termination...............................................................16

ARTICLE 4 TRANSITION
SUPPORT.............................................................................16
Section 4.1
Cooperation..............................................................................16

Section 4.2
[***].........................................................................................16

ARTICLE 5 AIRCRAFT
TRANSACTIONS....................................................................16
Section 5.1
Aircraft Purchase Agreement...................................................16

Section 5.2
Aircraft
Assignment.................................................................17

ARTICLE 6 ACQUISITION BY DELTA OF MINORITY STAKE IN LATAM.............17
Section 6.1
The Tender
Offer......................................................................17

Section 6.2
Equity Ownership Antitrust Consents......................................23

Section 6.3
Standstill..................................................................................24

Section 6.4
Restrictions on
Transfers..........................................................26

Section 6.5
Restrictions on
LATAM...........................................................26

ARTICLE 7 REPRESENTATIONS AND
WARRANTIES..............................................27
Section 7.1
Representations and Warranties of Each Party.........................27

ARTICLE 8 PUBLIC ANNOUNCEMENTS; CONFIDENTIALITY..............................28
Section 8.1
Public
Announcements.............................................................28

Section 8.2
Confidentiality..........................................................................28

ARTICLE 9
TAX...............................................................................................................29
Section 9.1
Additional
Amounts.................................................................29



i    





--------------------------------------------------------------------------------





Section 9.2
Section
833...............................................................................29

ARTICLE 10
TERMINATION..........................................................................................29
Section 10.1
Termination..............................................................................29

Section 10.2
Effect of
Termination...............................................................30

ARTICLE 11
INDEMNIFICATION.................................................................................30
Section 11.1
Indemnification for
Breach......................................................30

ARTICLE 12
MISCELLANEOUS....................................................................................31
Section 12.1
Fees and
Expenses...................................................................31

Section 12.2
Late
Payments..........................................................................31

Section 12.3
Notices.....................................................................................31

Section 12.4
Entire
Agreement.....................................................................32

Section 12.5
Amendment..............................................................................32

Section 12.6
Waivers....................................................................................32

Section 12.7
Severability..............................................................................32

Section 12.8
No Third Party
Beneficiaries...................................................33

Section 12.9
Assignment..............................................................................33

Section 12.10
Governing Law; Submission to Jurisdiction; Waiver of Jury
Trial..........................................................................................33

Section 12.11
Specific
Performance...............................................................34

Section 12.12
Further
Assurances...................................................................35

Section 12.13
Counterparts and Electronic Signatures...................................35

Section 12.14
Time Is of the
Essence.............................................................35

Section 12.15
Essential
Covenants.................................................................35





    
ii    



--------------------------------------------------------------------------------





EXHIBITS

EXHIBIT A-1    ‑    Form of Aircraft Purchase Agreement
EXHIBIT A-2    -    Aircraft Assignment Term Sheet
EXHIBIT B    ‑    Strategic Alliance Agreement Term Sheet
EXHIBIT C    -    Tender Offer Documents
[***]


ANNEXES
ANNEX 1    -    Account for Wire Transfer







    
iii    



--------------------------------------------------------------------------------






FRAMEWORK AGREEMENT
This FRAMEWORK AGREEMENT (this “Agreement”), dated as of September 26, 2019, is
entered into by and between LATAM AIRLINES GROUP S.A., a sociedad anónima
organized under the laws of the Republic of Chile (“LATAM”), and DELTA AIR
LINES, INC., a corporation organized under the laws of Delaware (“Delta” and
together with LATAM, the “Parties”, and each, a “Party”). Capitalized terms used
but not otherwise defined herein shall have the meaning ascribed to the term in
Article 1 (Definitions).
RECITALS
WHEREAS, each of the Parties is involved in the transportation of passengers and
cargo in the Republic of Chile, the United States and around the world;
WHEREAS, the Parties have agreed that, upon the terms and subject to the
conditions set forth in this Agreement, Delta will commence a tender offer for
twenty percent (20%) of the issued and outstanding LATAM Shares (the “Equity
Investment”);
WHEREAS, each of the Parties wishes to enter into a strategic alliance with the
other Party upon the terms and subject to the conditions set forth in this
Agreement (the “Strategic Alliance”);
WHEREAS, Delta has agreed to (i) make certain payments to LATAM in respect of
certain costs that LATAM will incur in connection with transitioning the
Strategic Alliance from certain existing arrangements (the “Transition Costs
Payments”) and (ii) provide certain transition support and other services to
LATAM (the “Transition Support”);
WHEREAS, the Parties wish to enter into one or more agreements to document that
(i) Delta has agreed to purchase from LATAM, and LATAM has agreed to sell,
certain aircraft in the LATAM fleet, and (ii) LATAM has agreed to assign, and
Delta has agreed to assume, certain partially pre-paid orders for specified
Airbus aircrafts (the “Aircraft Transactions”); and
WHEREAS, although the Parties intend that each of the Strategic Alliance and the
Equity Investment will be independent of, and will not be conditioned on, the
consummation of the other transactions, the Parties have determined to take the
various steps contemplated by this Agreement and others in furtherance thereof,
in each case, based on the understanding that each Party will perform its
obligations in respect of all of the foregoing arrangements and transactions.
NOW, THEREFORE, in consideration of the premises and the mutual covenants and
agreements contained herein and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the Parties, intending
to be legally bound, agree as follows:


        


    

--------------------------------------------------------------------------------





ARTICLE 1
DEFINITIONS
Section 1.1    Definitions. As used in this Agreement, the following capitalized
terms have the respective meanings set forth below.
“15% Threshold” has the meaning set forth in ‎Section 6.1(d) (The Tender Offer).
“20% Threshold” means twenty percent (20%) of LATAM Shares.
“Affiliate” means, with respect to any Person, any other Person that directly or
indirectly, including through one or more intermediaries, controls, is
controlled by or is under common control with such Person. As used in this
definition, the term “controls” (including the terms “controlled by” and “under
common control with”) means possession, directly or indirectly, including
through one or more intermediaries, of the power to direct or cause the
direction of the management or policies of a Person, whether through the
ownership of voting securities, by Contract or otherwise; provided that, for the
avoidance of doubt, with respect to Delta, the term “Affiliate” excludes [***]
so long as Delta does not have the right to exercise voting power to elect a
majority of the board of directors or other governing body of [***].
“Agreement” has the meaning set forth in the introductory paragraph to this
Agreement.
“Airbus” means Airbus SAS, European public company (societas europaea), and its
Affiliates.
“Airbus Purchase Agreement” means the Purchase Agreement, dated as of [***] (as
amended, restated, novated and supplemented), by and between Airbus S.A.S. and
Tam-Linhas Aereas S.A.
“Aircraft Agreements” has the meaning set forth in ‎Section 5.1 (Aircraft
Purchase Agreement).
“Aircraft Purchase Agreement” has the meaning set forth in Section 5.1 (Aircraft
Purchase Agreement).
“Aircraft Transaction” has the meaning set forth in the recitals to this
Agreement.
“Alternate Arrangement” has the meaning set forth in Section 5.2(b) (Aircraft
Assignment).
“Alternative Transaction” means, with respect to either Party (and its
Subsidiaries), any (i) acquisition, merger, consolidation, reorganization,
liquidation, recapitalization, share exchange or other business combination
transaction with, (ii) issuance or sale of shares of capital stock or other
equity securities to, (iii) acquisition, directly or indirectly, of beneficial
ownership of more than five percent (5%) of the capital stock or other equity
securities of, including through a tender offer, or (iv) unless otherwise agreed
between the Parties, a joint venture or other strategic alliance or commercial
arrangements for cooperation, including with respect to loyalty programs and
codeshare arrangements with, in each case, with respect to either Party, an
airline carrier that is headquartered


    
2    



--------------------------------------------------------------------------------





or with operations primarily based in the Applicable Territory for such Party
(including any Affiliate, successor or assign, or any other Person acting in a
group with any such carrier). An Alternative Transaction excludes (A) the
acquisition of ownership, directly or indirectly, of equity securities in a
publicly traded company or other entity held for investment by a Party or any of
its Affiliates and consisting of less than two percent (2%), in the aggregate,
of the outstanding capital stock of such company or other entity, (B) any
Alternative Transaction with a Freighter Company and (C) in the case of clause
(ii) any public issuance of shares of capital stock of other equity securities,
(including any issuance subject to preemptive rights of existing shareholders)
so long as such transaction is comprised of a broad distribution without
directed sales.
“Anti-Bribery Laws” means the anti-bribery provisions of the FCPA, the U.K.
Bribery Act of 2010, the Chilean Act No. 20.393 and any rules or regulations
promulgated thereunder and all other anti-corruption and bribery laws and
conventions applicable to Delta, LATAM and their respective Subsidiaries.
“Antitrust Immunities” means the approval, exemption and immunization of the
Parties, pursuant to 49 U.S.C. sections 41308 and 41309, from the application of
all United States antitrust laws, as defined therein, as well as all similar
approvals, exemptions, and immunizations under the laws of foreign
jurisdictions.
“Antitrust Laws” means all antitrust, competition or trade regulation Laws of
any Governmental Body or Laws issued by any Governmental Body that are otherwise
designed or intended to prohibit, restrict or regulate actions or transactions
having the purpose or effect of monopolization, restraint of trade or harm to
competition, and includes laws concerning Antitrust Immunities.
“Applicable Territory” means (i) for Delta, South America, Central America and
the Caribbean, and (ii) for LATAM, the United States.
“Assigned Aircraft” has the meaning given to such term in the Aircraft
Assignment Term Sheet.
“Assignee” has the meaning set forth in Section 5.2(a) (Aircraft Assignment).
“Assignor” has the meaning set forth in Section 5.2(a) (Aircraft Assignment).
“Brazil” means the Federative Republic of Brazil.
[***]
“Business Day” means any day except Saturday, Sunday or any other day on which
commercial banks in New York, New York and Santiago, Chile are authorized or
required by Law to be closed. Any event the scheduled occurrence of which would
fall on a day that is not a Business Day shall be deferred until the next
succeeding Business Day.
“CADE” means the Administrative Council for Economic Defense of Brazil (Conselho
Administrativo de Defensa Econômica).


    
3    



--------------------------------------------------------------------------------





“Calendar Quarter” means the three-month period ended each March 31, June 30,
September 30 or December 31.
“Central America” means Belize, Guatemala, Honduras, Nicaragua, El Salvador,
Costa Rica, Panama and any successor countries to the ones set forth herein, but
not including any additional territories or other geographic areas under the
legal jurisdiction of such countries.
“Change in Law” means any change in applicable Law that is effective as of the
applicable date as well as the issuance of a ruling of general application
issued by the Treasury Department or the Internal Revenue Service which
addresses the treatment of payment to be made under this Agreement.
“Chile” means the Republic of Chile.
“Chilean Securities Law” means Chilean Securities Law No. 18,045 (Ley 18,045 de
Mercado de Valores) and the rules and regulations promulgated pursuant thereto.
“Chosen Court” has the meaning set forth in ‎Section 12.10(b) (Governing Law;
Submission to Jurisdiction; Waiver of Jury Trial).
“CMF” means the Chilean Financial Market Commission.
“Confidentiality Agreement” means the Confidentiality Agreement, dated as of
[***], by and between Delta and LATAM.
“Consent” means any approval, authorization, consent, ratification, permission,
exemption or waiver or the expiration, lapse or termination of any waiting
period (including any extension thereof).
“Contract” means any written contract, agreement or other legally binding
instrument, including any written note, bond, mortgage, deed, indenture,
commitment, undertaking, promise, lease, sublease, license or sublicense or
joint venture.
“Damages” has the meaning set forth in ‎Section 11.1 (Indemnification for
Breach).
“Definitive Agreements” means [***], the Aircraft Purchase Agreement, the
Aircraft Assignment Agreement, the Strategic Alliance Agreements and any other
agreement entered into pursuant to this Agreement.
“Delta” has the meaning set forth in the introductory paragraph to this
Agreement.
“DOJ” means the U.S. Department of Justice.
“DOT” means the U.S. Department of Transportation.
“Equity Antitrust Outside Date” means the date one hundred eighty (180) days
after the date hereof; provided that if the HSR Consent has not been received on
or prior to such date but all other


    
4    



--------------------------------------------------------------------------------





conditions to commencement of the Tender Offer set forth in ‎Section 6.1(b) (The
Tender Offer) have been satisfied or waived (except for those conditions that by
their nature are to be satisfied on the Trigger Date), such date shall be
extended by an additional ninety (90) days in order to obtain the HSR Consent
(x) at the election of either Party, upon not less than five (5) Business Days’
notice prior to the end of the initial one hundred eighty (180) day period, if
such Party (A) reasonably expects the HSR Consent to be obtained within such
ninety (90) day period and (B) delivers to the other Party, with notice of such
election, a reasonably detailed explanation of the basis for such expectation or
(y) upon the request of either Party, upon not less than five (5) Business Days’
notice prior to the end of the initial one hundred eighty (180) day period, with
the consent of the other Party (not to be unreasonably withheld).
“Equity Investment” has the meaning set forth in the recitals to this Agreement.
“Equity Ownership Antitrust Consents” means any Consents that may be required
under applicable Antitrust Laws for the acquisition by Delta of twenty percent
(20%) of the LATAM Shares and the exercise of all voting rights in respect
thereof, including in the United States and Brazil.
“Exchange Act” means the Securities Exchange Act of 1934, as amended, and all of
the rules and regulations promulgated thereunder.
“Existing Agreements” means, with respect to each Party, any agreements of such
Party and its Subsidiaries existing as of the date of this Agreement.
“Extended Tender Offer Expiration Date” has the meaning set forth in
‎Section 6.1(e) (The Tender Offer).
“Extraordinary Cost Dispute” has the meaning set forth in ‎Section 3.3(b)
(Additional Payments Upon Extraordinary Circumstances).
“FCPA” means the U.S. Foreign Corrupt Practices Act of 1977.
“Filings” has the meaning set forth in ‎Section 2.3(a) (Strategic Alliance
Regulatory Approvals).
“FNE” means the National Economic Prosecutor of Chile (Fiscalía Nacional
Económica).
“Freighter Company” means an air carrier exclusively engaged in the carriage of
freight and cargo using only freighter aircraft, and, for the avoidance of
doubt, in no event using passenger or combi aircraft.
“Future Transition Payment” has the meaning set forth in ‎Section 3.2 (Future
Quarterly Payments).
“Government Official” means (i) an executive, official, employee,
representative, agent or Affiliate of, or Person acting in an official capacity
for or on behalf of, a Governmental Body or department, agency or
instrumentality thereof, (ii) an official, officer, director, employee,


    
5    



--------------------------------------------------------------------------------





representative, agent or Affiliate of a wholly or partially government-owned or
-controlled company or business, (iii) a political party or official thereof, or
candidate for political office, (iv) an executive, official, employee or agent
of a public international organization (e.g., the International Monetary Fund or
the World Bank) or (v) any family member of a Government Official (including
parents, children, siblings and spouses), and any close business associate of a
Government Official (including Persons who are currently business partners or
co-owners, co-investors, consultants or advisors of such Government Official, or
those who have any other financial interest in common or an important personal
relationship with the Government Official).
“Governmental Body” means any foreign, federal, state, provincial, local or
other court, governmental authority, tribunal, commission or regulatory body or
self-regulatory body (including any securities exchange), or any political or
other subdivision, department, agency or branch of any of the foregoing.
“HSR” means the Hart-Scott-Rodino Antitrust Improvements Act of 1976.
“HSR Consent” means the Equity Ownership Antitrust Consent required under HSR.
“Initial Lock-Up Period” means the period commencing on the Tender Offer
Expiration Date and ending on the Strategic Alliance Implementation Date.
“Initial Tender Offer Expiration Date” has the meaning set forth in
‎Section 6.1(e) (The Tender Offer).
“Initial Transition Payment” has the meaning set forth in ‎Section 3.1 (Payment
at Signing).
“Insolvency Event” has the meaning set forth in the Tender Offer Documents.
“LATAM” has the meaning set forth in the introductory paragraph to this
Agreement.
“LATAM Shares” means issued and outstanding shares of common stock, with no par
value, of LATAM.
“Law” means any law, statute, code, rule or regulation enacted by any
Governmental Body.
“Legal Proceeding” means claim, action, suit or proceeding before any
Governmental Body.
“Lock-Up Period” means the period commencing on the first day of the Initial
Lock-Up Period and terminating on the earlier of (a) any termination pursuant to
‎Section 10.1(c) (Termination) and (b) the final day of the Subsequent Lock-Up
Period.
“Mediation Rules” has the meaning set forth in ‎Section 3.3(c)(i) (Additional
Payments Upon Extraordinary Circumstances).




    
6    



--------------------------------------------------------------------------------





“Minimum Strategic Alliance Regulatory Approvals” means the Strategic Alliance
Regulatory Approvals under the Laws of each of Brazil, Peru (if such approval is
required) and the United States.
“Notice of Commencement” means the notice, with respect to the commencement of
the Tender Offer, to be published by Delta in two (2) national newspapers in
Chile on the calendar day immediately prior to the Tender Offer Launch Date.
“Notice of Mediation” has the meaning set forth in ‎Section 3.3(b) (Additional
Payments Upon Extraordinary Circumstances).
“Notice of Result” means the notice to be published by Delta in the same two (2)
national newspapers in which the Notice of Commencement is published, the third
(3rd) day after the Tender Offer Expiration Date and including the information
required by applicable Law.
“OFAC” means the Office of Foreign Assets Control of the United States
Department of the Treasury.
“Order” means any judgment, order or decree of any Governmental Body.
“Organizational Documents” means, with respect to any Person, the articles of
incorporation, certificate of incorporation, charter, by-laws, articles of
formation, certificate of formation, regulations, operating agreement,
partnership agreement, certificate of limited partnership, and all other similar
documents, instruments or certificates executed, adopted or filed in connection
with the creation, formation or organization of such Person, including any
amendments thereto or restatements thereof.
“Party” and “Parties” has the meaning specified in the introductory paragraph to
this Agreement.
“Permitted Transferees” means Delta and any Wholly-Owned Delta Subsidiary (i)
that agrees to be bound by this Agreement by executing and delivering to LATAM a
joinder agreement in form and substance reasonably acceptable to LATAM, which
joinder agreement shall require any such Wholly-Owned Delta Subsidiary to
transfer all of its LATAM Shares to a Permitted Transferee prior to ceasing to
be a Wholly-Owned Delta Subsidiary and (ii) in respect of which Delta shall be
responsible for performance of its obligations under this Agreement and such
joinder agreement.
“Person” means any individual, general or limited partnership, corporation,
limited liability company, business trust, joint stock company, trust,
unincorporated organization, joint venture, firm, association or other entity or
organization (whether or not a legal entity), including any Governmental Body
(or any department, agency, or political subdivision thereof).
“Peru” means the Republic of Peru.
[***]


    
7    



--------------------------------------------------------------------------------





“Public Reports” has the meaning set forth in Section 7.2 (Representations and
Warranties of LATAM).
“Reallocated LATAM Shares” has the meaning set forth in ‎Section 6.1(f) (The
Tender Offer).
“Representatives” means the directors, officers, employees, investment bankers,
consultants, attorneys, accountants and other advisors and representatives of a
Person.
“Sanctions” means economic sanctions administered by OFAC (including the
designation as a “Specially Designated National or Blocked Person” thereunder),
Her Majesty’s Treasury, the European Union, the Bureau of Industry Security of
the U.S. Department of Commerce, or any sanctions measures under the U.S.
International Emergency Economic Powers Act, the U.S. Trading with the Enemy
Act, the U.S. Iran Sanctions Act, the U.S. Comprehensive Iran Sanctions,
Accountability and Divestment Act of 2010, the U.S. Iran Threat Reduction and
Syria Human Rights Act of 2012, the U.S. National Defense Authorization Act of
2012 or the U.S. National Defense Authorization Act of 2013, or any executive
order, directive or regulation pursuant to the authority of any of the
foregoing, including the regulations of the United States Department of the
Treasury set forth under 31 CFR, Subtitle B, Chapter V, or any orders or
licenses issued thereunder.
“Schedule 14D-9” has the meaning set forth in Section 6.1(h) (Schedule 14D-9).
“SEC” means the U.S. Securities and Exchange Commission.
[***]
“Strategic Alliance” has the meaning set forth in the recitals to this
Agreement.
“Strategic Alliance Agreements” has the meaning set forth in ‎Section 2.1
(Strategic Alliance Agreements).
“Strategic Alliance Implementation Date” has the meaning set forth in
‎Section 2.2 (Implementation of Strategic Alliance).
“Strategic Alliance Regulatory Approvals” means the receipt of any Consent of
any Governmental Body that may be required to implement the Strategic Alliance
Agreements.
“Subsequent Lock-Up Period” means the period commencing on the first (1st) day
after the last day of the Initial Lock-Up Period and ending on the earlier of
the termination of this Agreement and the second (2nd) anniversary of the
Strategic Alliance Implementation Date.
“Subsidiary” means, with respect to any Person, any other Person with respect to
which such first Person (alone or in combination with any of such first Person’s
other Subsidiaries) owns (i) capital stock or other equity interests having the
ordinary voting power to elect a majority of the board of directors or other
governing body of such Person or (ii) if no such governing body exists, a
majority of the outstanding voting securities of such Person; provided that, for
the avoidance of doubt, with respect to Delta, the term “Subsidiary” excludes
[***] so long as Delta does not have


    
8    



--------------------------------------------------------------------------------





the right to exercise voting power to elect a majority of the board of directors
or other governing body of [***].
“Tender Offer” has the meaning set forth in ‎Section 6.1(a) (The Tender Offer).
“Tender Offer Documents” means the documents used by Delta to extend the Tender
Offer to the shareholders of LATAM, pursuant to applicable Law, which shall be
substantially in the forms attached as Exhibit C.
“Tender Offer Expiration Date” means the date on which the Tender Offer expires
in accordance with ‎Section 6.1(e) (The Tender Offer).
“Tender Offer Launch Date” has the meaning set forth in ‎Section 6.1(a) (The
Tender Offer).
“Tender Offer Outside Date” means the date that is sixty (60) days after the
Equity Antitrust Outside Date (as such date may be extended by mutual agreement
of the Parties).
[***]
“Total Transition Payment Amount” has the meaning set forth in ‎Section 3.2
(Future Quarterly Payments).
“Transfer” means, with respect to any security, a direct or indirect transfer,
sale, exchange, assignment, pledge, hypothecation or other encumbrance or other
disposition of such security or any interest therein, including the grant of an
option or other right, whether directly or indirectly, whether voluntarily,
involuntarily or by operation of law.
“Transition Costs Payments” has the meaning set forth in the recitals to this
Agreement.
“Transition Support” has the meaning set forth in the recitals to this
Agreement.
“Trigger Date” means the first date on which all conditions set forth in
‎Section 6.1(b) (Conditions to Commence the Tender Offer) shall have been
satisfied or waived.
“Wholly-Owned Delta Subsidiary” means (i) a Subsidiary of Delta one hundred
percent (100%) of the voting stock or beneficial ownership of which is owned
directly or indirectly by Delta, or by any Person who, directly or indirectly,
owns one hundred percent (100%) of the voting stock or beneficial ownership of
such Person and (ii) any Wholly Owned Subsidiary of any Affiliate described in
clause (i).
Section 1.2    Interpretation; Construction.
(a)    The table of contents, articles, titles and headings to sections herein
are inserted for convenience of reference only and are not intended to be a part
of or to affect the meaning or interpretation of this Agreement. Except as
otherwise indicated, all references in this Agreement to “Articles”, “Sections”
and “Exhibits” are intended to refer to Articles and Sections of this Agreement
and Schedules and Exhibits to this Agreement. The Exhibits referred to herein
shall be


    
9    



--------------------------------------------------------------------------------





construed with and as an integral part of this Agreement to the same extent as
if they were set forth verbatim herein. Any capitalized terms used in any
Exhibit but not otherwise defined therein shall be defined as set forth in this
Agreement unless the context otherwise requires.
(b)    For purposes of this Agreement: (i) “include,” “includes” or “including”
shall be deemed to be followed by “without limitation”; (ii) “hereof,” “herein”,
“hereby”, “hereto” and “hereunder” shall refer to this Agreement as a whole and
not to any particular provision of this Agreement; (iii) “extent” in the phrase
“to the extent” shall mean the degree to which a subject or other item extends
and shall not simply mean “if”; (iv) “Dollars” and “U.S.$” shall mean United
States Dollars; (v) the singular includes the plural and vice versa;
(vi) reference to a gender includes the other gender; (vii) “any” shall mean
“any and all”; (viii) “or” is used in the inclusive sense of “and/or”;
(ix) reference to any agreement, document or instrument means such agreement,
document or instrument as amended, supplemented and modified in effect from time
to time in accordance with its terms; (x) “Transferred”, “Transferring” and
“Transferee” shall each have a correlative meaning to the term “Transfer”; and
(xi) reference to any Law means such Law as amended from time to time and
includes any successor legislation thereto and any rules and regulations
promulgated thereunder.
(c)    Whenever this Agreement refers to a number of days, such number shall
refer to calendar days unless Business Days are specified. Whenever any action
must be taken hereunder on or by a day that is not a Business Day, then such
action may be validly taken on or by the next day that is a Business Day.
(d)    The Parties have participated jointly in the negotiation and drafting of
this Agreement with the benefit of competent legal representation, and the
language used in this Agreement shall be deemed to be the language chosen by the
Parties to express their mutual intent. In the event that an ambiguity or
question of intent or interpretation arises, this Agreement shall be construed
as if drafted jointly by the Parties, and no presumption or burden of proof
shall arise favoring or disfavoring either Party by virtue of the authorship of
any provisions hereof.


ARTICLE 2
STRATEGIC ALLIANCE
Section 2.1    Strategic Alliance Agreements. In order to implement the
Strategic Alliance, the Parties agree to use reasonable best efforts to
negotiate and enter into one or more definitive agreements reflecting the terms
set forth in the term sheet attached hereto as Exhibit B and other customary
terms for such arrangement to the extent consistent therewith (the “Strategic
Alliance Agreements”) as promptly as practicable but in any event no later than
two hundred ten (210) days following the date of this Agreement.
Section 2.2    Implementation of Strategic Alliance. The Strategic Alliance
Agreements shall become effective (subject to each Party’s Existing Agreements)
upon execution thereof.  With respect to implementation, it is the Parties’
intent to simultaneously implement the Strategic Alliance Agreement with respect
to all the countries and territories in South America, the United States and
Canada where regulatory approval is not required or regulatory approval has been


    
10    



--------------------------------------------------------------------------------





obtained.  Notwithstanding the foregoing, in the event that (a) the Minimum
Strategic Alliance Regulatory Approvals have been obtained and (b) regulatory
approval in any country or territory other than Brazil, Peru and the United
States has not yet been obtained or is not needed, the Parties may jointly agree
to proceed with the simultaneous implementation of the Strategic Alliance
Agreements in those countries and territories where regulatory approval has been
achieved; provided, however, that in such circumstances, the Parties shall so
implement the Strategic Alliance on or prior to [***] (the date of such
implementation, the “Strategic Alliance Implementation Date”).
Section 2.3    Strategic Alliance Regulatory Approvals.
(a)    Each of Delta and LATAM shall, and shall cause each of its Subsidiaries
to, use its reasonable best efforts to, on the terms and subject to the
conditions set forth in this Section 2.3 (Strategic Alliance Regulatory
Approvals) and applicable Law:
(i)    (A) prepare and file all notifications, filings, registrations,
submissions or other materials (collectively, “Filings”) required or necessary
to obtain any Strategic Alliance Regulatory Approvals as promptly as practicable
(and in any event within two hundred ten (210) days of the date of this
Agreement), (B) obtain, or cause to be obtained, all required Strategic Alliance
Regulatory Approvals as promptly as practicable, (C) respond promptly to any
requests for information made by any Governmental Body, including, but not
limited to, [***], and (D) not take any action that could reasonably be expected
to have the effect of delaying, impairing or impeding the receipt of any such
Strategic Alliance Regulatory Approvals; and
(ii)    (A) resolve objections, if any, as may be asserted with respect to the
Strategic Alliance under any applicable Law, including using reasonable best
efforts to defend any Legal Proceedings challenging this Agreement or the
implementation of the Strategic Alliance in all applicable countries and
territories (including seeking to have any stay or temporary restraining order
entered by any court or other Governmental Body vacated or reversed) and (B) in
the event that any Legal Proceeding is instituted (or threatened to be
instituted) by a Governmental Body or private party challenging the Strategic
Alliance, cooperate with the other Party and use its respective reasonable best
efforts to defend against, contest and resist any such Legal Proceeding and to
have vacated, lifted, reversed or overturned any Order, whether temporary,
preliminary or permanent, that is in effect and that prohibits, prevents or
restricts implementation of the Strategic Alliance in all applicable countries
and territories.
(b)    All Filings made in connection with this ‎Section 2.3 (Strategic Alliance
Regulatory Approvals) shall be made in substantial compliance with the
requirements of applicable Law, including Antitrust Laws. All filing fees
payable in connection with the Filings contemplated by this ‎Section 2.3
(Strategic Alliance Regulatory Approvals) shall be paid entirely by Delta.
(c)    To the extent not prohibited by applicable Law, each of Delta and LATAM
shall (i) cooperate with the other Party and furnish the other Party with such
necessary information and assistance as the other may reasonably request in
connection with preparations of any necessary Filings or submissions for any
Governmental Body, (ii)  promptly notify and furnish the other Party copies of
any correspondence or communication (including, in the case of any oral
correspondence or communication, a summary thereof) between it or any of its
Affiliates or any of their respective


    
11    



--------------------------------------------------------------------------------





Representatives, on the one hand, and any relevant Governmental Body, on the
other hand, or any Filing such Party submits to any relevant Governmental Body,
(iii) consult with and permit the other Party to review in advance any proposed
Filing and any written or oral communication or correspondence by such Party or
any of its Affiliates to any relevant Governmental Body, (iv) consider in good
faith the views of such other Party in connection with any proposed Filing and
any written or oral communication or correspondence to any Governmental Body,
(v) give prompt notice to each other of any development or combination of
developments that, individually or in the aggregate, is reasonably expected to
prevent, materially delay or materially impair its ability to implement the
Strategic Alliance, (vi) permit each other to review and discuss in advance, and
consider in good faith the views of each other in connection with, any proposed
written substantive communication with any Governmental Body, (vii) not
participate in any meeting or oral substantive communication with any
Governmental Body with respect to the Strategic Alliance unless such
communication is initiated independently by the Governmental Body or unless it
consults with the other Parties in advance and, subject to the approval of the
applicable Governmental Body, allows each other Party to participate in such
meetings, (viii) furnish each other Party with copies of all substantive
correspondence, filings and communications, and memoranda setting forth the
substance of any meetings or communications such other Party is not permitted to
participate in between it and any such Governmental Body, and (ix) respond as
promptly as practicable to any inquiries received from a Governmental Body for
additional information or documentation, in each case, to the extent relating to
the subject matter of this ‎Section 2.3 (Strategic Alliance Regulatory
Approvals) or the transactions contemplated by this Agreement, including the
Strategic Alliance; provided, however, that no Party will be required to take
any of the actions contemplated by this ‎Section 2.3(c) (Strategic Alliance
Regulatory Approvals) to the extent doing so could cause a loss of legal
privilege or would result in the violation of any Contract or applicable Law.
(d)    For purposes of this Section 2.3 (Strategic Alliance Regulatory
Approvals), reasonable best efforts includes, to the extent required to obtain a
Strategic Alliance Regulatory Approval, a Party or any of its Subsidiaries, as
applicable, (i) making, committing to, effecting and agreeing to, by consent
decree or otherwise, the sale, divestiture, licensing transfer, disposal or
other encumbrance of any asset, license, operation, rights, product line,
business or interest such Party or its Subsidiaries may have in any third party,
(ii) agreeing to any material changes (including through a licensing
arrangement) or restriction on, or other impairment of its ability to own or
operate any such asset, license, operation, right, product line, business or
interest such Party or its Subsidiaries may have in any third party, and (iii)
terminating any commercial agreement with any third party company.
(e)    Notwithstanding the foregoing or anything in this Agreement to the
contrary, in no event shall Delta or LATAM or any of their respective Affiliates
be obligated to take or commit to take any action pursuant to this ‎Section 2.3
(Strategic Alliance Regulatory Approvals) or ‎Section 12.12 (Further Assurances)
(i) to the extent such action(s) would, individually or in the aggregate, [***]
or (ii) the consummation of which is not conditioned on the implementation of
the Strategic Alliance.




    
12    



--------------------------------------------------------------------------------





Section 2.4    Alternative Transaction. From the date hereof and until the later
of the execution of the Strategic Alliance Agreements and the Tender Offer
Outside Date:
(a)    The Parties shall not, and shall cause each of its Affiliates and its and
their respective Representatives not to, directly or indirectly through another
Person: (i) initiate, solicit, or encourage or assist any inquiries regarding an
Alternative Transaction or the making of any offer, proposal or inquiry relating
to, or any third party indication of interest in, an Alternative Transaction,
including by way of furnishing or otherwise making available any non-public
information or data concerning such Party or any its Affiliates or any assets
owned (in whole or part) by such Party or any of its Affiliates; (ii) engage in,
continue or otherwise participate in any discussions, communications or
negotiations or enter into any agreement or agreement in principle (in each
case, whether written or oral) with any Person regarding an Alternative
Transaction; (iii) grant any waiver, amendment or release under any standstill
or confidentiality agreement concerning an Alternative Transaction;
(iv) facilitate any effort or attempt by any Person to make an offer, proposal
or inquiry relating to, or any third party indication of interest in, an
Alternative Transaction; or (v) otherwise enter into any Contract or other
agreement with respect to an Alternative Transaction.
(b)    Each of the Parties and their Subsidiaries shall immediately cease and
terminate all existing discussions and negotiations, if any, with any other
Person conducted on or prior to the date of this Agreement with respect to any
Alternative Transaction.
(c)    Subject to any limitations under Existing Agreements, each Party shall
inform the other Party orally and in writing of any proposal or request for
information in connection with or relating to an Alternative Transaction, the
material terms and conditions of such request, proposal or Alternative
Transaction and the identity of the Person making such request or proposal, in
each case, as promptly as practicable and in no event later than three (3)
Business Days of the receipt of such request, and shall within such period
deliver to the other Party a copy of any such request, proposal or Alternative
Transaction. Each Party shall keep the other Party informed of the status and
details (including amendments or proposed amendments) of any such request or
proposal on a current basis, including the identity of the third party making
such request or proposal.
(d)    It is the intention of the Parties that if any restriction or covenant
contained in this ‎Section 2.4 (Alternative Transaction) is held to cover a
geographic area or to be for a length of time which is not permitted by
applicable Law, or in any way construed to be too broad or to any extent
invalid, such restriction or covenant shall not be construed to be null, void
and of no effect, but to the extent such restriction or covenant would be valid
or enforceable under applicable Law, a court of competent jurisdiction shall
construe and interpret or reform this ‎Section 2.4 (Alternative Transaction) to
provide for a covenant having the maximum enforceable geographic area, time
period and other provisions (not greater than those contained in this
‎Section 2.4 (Alternative Transaction)) that would be valid and enforceable
under such applicable Law.
(e)    Notwithstanding anything herein to the contrary, the foregoing provisions
of this ‎Section 2.4 (Alternative Transaction): (x) shall not prohibit a Party
from taking any action in connection with the performance of, or compliance
with, such Party’s existing obligations under its Existing Agreements [***], (y)
shall not bind LATAM (other than the restrictions under Section 2.4(a)(v)) for
so long as Delta is in material breach of this Agreement and after notice
thereof is


    
13    



--------------------------------------------------------------------------------





given by LATAM, which breach is not curable or, if curable, has not been cured
after notice thereof is given by LATAM and (z) shall not bind LATAM after the
Tender Offer Outside Date (other than, in the case that the Tender Offer has
been consummated in accordance with its terms, the restrictions under Section
2.4(a)(v)).


ARTICLE 3
TRANSITION COSTS PAYMENTS
Section 3.1    Payment at Signing. Within three (3) Business Days of the date of
this Agreement, Delta shall pay to LATAM or a designated Subsidiary of LATAM an
amount equal to U.S.$150,000,000 (the “Initial Transition Payment”) by wire
transfer of immediately available funds to the LATAM account specified in Annex
1.
Section 3.2    Future Quarterly Payments. Delta shall pay to LATAM or a
designated Subsidiary of LATAM an additional aggregate payment of
U.S.$200,000,000 (the “Future Transition Payment” and together with the Initial
Transition Payment, the “Total Transition Payment Amount”), which shall be paid
in eight (8) equal installments of U.S.$25,000,000 on the first (1st) Business
Day of each of the eight (8) Calendar Quarters beginning with the first Calendar
Quarter of 2020 by wire transfer of immediately available funds to the LATAM
account specified in Annex 1 (or any other account that LATAM may designate in
writing at least two (2) Business Days prior to the date on which such payment
is due).
Section 3.3    Additional Payments Upon Extraordinary Circumstances.
(a)    Additional Payments. Following the Strategic Alliance Implementation
Date, LATAM shall review and determine the actual losses and costs [***]. In the
event that LATAM determines following the Strategic Alliance Implementation Date
that such losses and costs [***] have been greater than U.S.$350,000,000 [***],
then the chief executive officers of each of LATAM and Delta shall [***] to
discuss in good faith potential payments and/or other adjustments to be made by
Delta to compensate LATAM for such additional costs incurred by LATAM in excess
of the Total Transition Payment Amount. In the event that LATAM has determined
that its losses and costs [***] have exceeded U.S.$350,000,000, LATAM shall
provide Delta reasonable access to information regarding its costs and losses
[***] related to LATAM’s transition to the Strategic Alliance as Delta may
reasonably request, subject to Section 3.3(d) (Confidentiality).
(b)    Extraordinary Cost Dispute. In the event that the chief executive
officers fail to agree on the amount of payment and/or other adjustments to be
made by Delta to compensate LATAM pursuant to ‎Section 3.3(a) (Additional
Payments), which disagreement is not resolved within sixty (60) days of [***]
(the “Extraordinary Cost Dispute”), either Party may refer the Extraordinary
Cost Dispute to non-binding mediation through a notice of mediation (the “Notice
of Mediation”).


    
14    



--------------------------------------------------------------------------------





(c)    Mediation Procedures.
(i)    The Parties shall, in the first instance, attempt to agree on a mediator.
If the Parties cannot so agree within thirty (30) days after the Notice of
Mediation is sent, either of the Parties may promptly apply to the International
Chamber of Commerce for appointment of a single mediator in accordance with the
Mediation Rules of the International Chamber of Commerce (the “Mediation
Rules”). Absent any written agreement to the contrary by the Parties, the
mediator shall be an attorney or mediator authorized to practice law in the
United States. The mediator shall be paid for the mediation services, and shall
be reimbursed for all reasonable and documented out of pocket costs incurred in
carrying out the mediation duties hereunder, including the costs of consultants.
All fees and costs of the mediation shall be shared equally by the Parties. The
Parties shall request that the mediator schedule the mediation within thirty
(30) days of the mediator’s appointment, and shall comply with all procedures
the mediator establishes for the conduct of the mediation (it being understood
and agreed that unless the Parties otherwise in writing, the results of any such
mediation and any determination and/or findings made by such mediator shall not
be binding upon the Parties). Absent any written agreement to the contrary by
the Parties, if the Extraordinary Cost Dispute is not resolved within ninety
(90) days of the Notice of Mediation, the mediation shall be terminated.
(ii)    For the avoidance of doubt, absent the written agreement of the Parties,
the Mediation Rules shall not apply to any mediation carried out pursuant to
this ‎Section 3.3 (Additional Payments Upon Extraordinary Circumstances).
Rather, the reference to the ICC and the Mediation Rules above should be
understood as referring solely to the designation of the ICC as an appointing
authority to appoint a mediator pursuant to the procedures set forth in the
Mediation Rules in the event the Parties are unable to agree on a mediator
within the timeframe specified.
(d)    Confidentiality. The Parties agree that any information provided by LATAM
pursuant to ‎Section 3.3(b) (Extraordinary Cost Dispute) or pursuant to any
mediation carried out pursuant to this Section 3.3 (Additional Payments Upon
Extraordinary Circumstances), and the existence of the mediation and any element
thereof (including the identity of the Parties, the identity of all witnesses
and experts who may be called upon at the mediation, all materials created for
the purposes of the mediation, all testimony or other oral submissions at the
mediation, and all documents produced by a Party in connection with a mediation
that were not already in the possession of the other Party), shall be kept
confidential, except (i) with the consent of the Parties, (ii) to the extent
disclosure may be lawfully required in bona fide Legal Proceedings relating to
the mediation, (iii) upon written advice of legal counsel, where disclosure is
required in order to avoid violating applicable Laws or rules of a national
securities exchange to which a Party is subject, and (iv) where such information
is already in the public domain other than as a result of a breach of this
clause.  The Parties also agree not to use any information disclosed to them
pursuant to ‎Section 3.3(b) (Extraordinary Cost Dispute) or during the mediation
for any purpose other than in connection with any mediation as set forth in this
‎Section 3.3 (Additional Payments Upon Extraordinary Circumstances). 
(e)    Final Decision. Any agreement of the chief executive officers or the
Parties in mediation with respect to any additional payment and/or other
adjustment that resolves the matters


    
15    



--------------------------------------------------------------------------------





contemplated by this ‎Section 3.3 (Additional Payments Upon Extraordinary
Circumstances) shall be final and binding on the Parties only at such time and
to the extent that such agreement is documented in writing and executed by both
Parties.
Section 3.4    Effect of Termination. Notwithstanding anything to the contrary
in this Article 3 (Transition Costs Payments), in the event of termination
pursuant to Article 10 (Termination), without prejudice to the rights of the
Parties under ‎Section 11.1 (Indemnification for Breach): (a) there shall be no
refund of any amounts previously paid in respect of the Total Transition Payment
Amount; (b) if such termination is by LATAM pursuant to Section 10.1(b)
(Termination) or 10.1(e) (Termination), then the payment of the balance of the
Future Transition Payments shall be accelerated and Delta shall pay such balance
within three (3) Business Days of such event by wire transfer of immediately
available funds to the LATAM account specified in Annex 1 (or any other account
that LATAM may designate in writing at least two (2) Business Days prior the
date on which such payment is due); and (c) if such termination is by Delta
pursuant to Section 10.1(c) (Termination), Delta shall not be required to make
any future Transition Cost Payments that have not yet become due. For the
avoidance of doubt, in the event of termination pursuant to Section 10.1
(Termination), Section 3.3(a) (Additional Payments) shall not survive such
termination.
ARTICLE 4
TRANSITION SUPPORT
Section 4.1    Cooperation.
(a)    Subject to any limitations under applicable Law and Existing Agreements
of the Parties, following the date hereof each of Delta and LATAM shall work
together to promptly implement complementary initiatives to, among other things,
[***].
(b)    Pursuant to the cooperation provided for under ‎Section 4.1(a)
(Cooperation) and subject to any limitations under applicable Law and Existing
Agreements of the Parties, the Parties shall use their reasonable best efforts
to, as promptly as practicable, agree, execute, deliver and implement [***].
Section 4.2    [***]
(a)    The Parties shall, as soon as practicable, use reasonable best efforts to
enter into or obtain [***].
(b)    Delta shall, at its sole cost and expense, use its reasonable best
efforts to obtain, or cause to be obtained, [***].
(c)    Delta shall, and shall cause its Subsidiaries to, use reasonable best
efforts to [***].
ARTICLE 5
AIRCRAFT TRANSACTIONS
Section 5.1    Aircraft Purchase Agreement. In order to implement the Aircraft
Transactions, the Parties agree as promptly as practicable (a) following the
date of this Agreement


    
16    



--------------------------------------------------------------------------------





but in any event no later than [***], to finalize and enter into an agreement
for the purchase and sale of certain aircraft substantially in the form attached
hereto as Exhibit A-1 (the “Aircraft Purchase Agreement”) except as to certain
engine maintenance and delivery condition terms, which require additional
information from the applicable manufacturer or other third parties, and (b)
upon and subject to the terms and conditions set forth in the Aircraft Purchase
Agreement, consummate the transactions described therein.
Section 5.2    Aircraft Assignment.
(a)LATAM (as “Assignor”) and Delta (as “Assignee”) agree as promptly as
practicable following the date of this Agreement but in any event no later than
[***], to enter into one (1) or more agreements for the assignment to and
assumption by Delta of, and release of LATAM from any and each Airbus Purchase
Agreement (each, an “Assignment Agreement”). [***] Each Assignment Agreement
shall also include such other terms and conditions as are customary for
assignment agreements and shall be substantially consistent with the terms set
forth in Exhibit A-2 (the “Aircraft Assignment Term Sheet”).
(b)Notwithstanding anything to the contrary in this Agreement, to the extent
that the assignment (or attempted assignment) to the Assignee of the Assigned
Aircraft would require the Consent of any Person (other than the Parties’
respective Subsidiaries or Affiliates) pursuant to its terms or applicable Law,
and such Consent shall not have been obtained prior to [***] (each such Assigned
Aircraft with respect to which Consent has not been obtained, a
“Non-Transferable Aircraft”), to the extent permitted by applicable Law, (i)
Assignor shall continue to perform its obligations with respect to the
Non-Transferrable Aircraft under the Airbus Purchase Agreement including,
purchasing and accepting delivery of the Non-Transferrable Aircraft under the
Airbus Purchase Agreement and (ii) each of Assignee and Assignor shall enter
into agreements to facilitate, upon the acquisition by LATAM of the
Non-Transferrable Aircraft under the Airbus Purchase Agreement, the immediate
sale of such Non-Transferrable Aircraft from LATAM to Delta [***], or to
facilitate any other mutually agreeable arrangement (any such agreements
constituting, an “Alternate Arrangement”), which Alternate Arrangements provide
to the Parties the economic and operational equivalent of an assignment of the
Assigned Aircraft from LATAM to Delta; provided, however, that Assignee shall
indemnify and hold harmless Assignor and its Subsidiaries from and against any
and all costs associated with any such Alternate Arrangements [***].
ARTICLE 6
ACQUISITION BY DELTA OF MINORITY STAKE IN LATAM
Section 6.1    The Tender Offer.
(a)    Commencement of the Tender Offer. Within four (4) Business Days following
the Trigger Date, Delta shall launch a public tender offer for 20% (and not more
than 20%) of the LATAM Shares (the “Tender Offer”) in the manner required by
applicable Law and subject to the conditions set forth in the Tender Offer
Documents, and shall make such other notices, filings or publications (if any)
as are required to be made by it under the applicable rules relating to the
Tender Offer; provided that if the thirtieth (30th) day following the
contemplated Tender Offer Launch Date is not a business day in Chile, the Tender
Offer Launch Date shall be the first date


    
17    



--------------------------------------------------------------------------------





thereafter such that the thirtieth (30th) day following the Tender Offer Launch
Date is a business day in Chile (the date of such commencement, the “Tender
Offer Launch Date”).
(b)    Conditions to Commence the Tender Offer. Delta’s obligation to launch and
commence the Tender Offer shall be subject to the satisfaction or waiver of each
of the following conditions (each of which is for the sole benefit of Delta and
may be waived by Delta, in whole or in part, in its sole discretion):
(i)    Order. No Order shall be in effect that enjoins or makes illegal the
commencement or consummation by Delta of the Tender Offer.
(ii)    Compliance with Covenants. LATAM shall not have failed to perform or
comply in any material respect with any material obligation, covenant or
agreement to be performed or complied with by it under this Agreement.
(iii)    Representations and Warranties. The representations and warranties of
LATAM set forth in clauses (a) through (d) of ‎Section 7.1 (Representation and
Warranties of Each Party) shall be true and complete in all material respects as
of the date of this Agreement and as of the Trigger Date as though made on and
as of such dates. The representations and warranties set forth in the first
sentence in clause (f)(i) and clause (f)(ii) of ‎Section 7.1 (Representation and
Warranties of Each Party) shall be true and complete in all material respects as
of the date of this Agreement and as of the Trigger Date as though made on and
as of such dates except where the failure of any such representations and
warranties to be so true and complete would not, individually or in the
aggregate, reasonably be expected to have a material adverse effect on the
business or operations of LATAM or on the Parties’ ability to exercise their
rights or perform their obligations under this Agreement or the Definitive
Agreements.
(iv)    Public Filings. (A) Since December 31, 2018, LATAM shall have filed or
furnished, as applicable, all material forms, certifications, reports,
statements and documents required to be filed or furnished by it to the CMF
under Chilean Securities Law and with the SEC pursuant to the Securities Act of
1933 and the Exchange Act, as applicable (such forms, certifications, reports,
statements and documents filed or furnished since December 31, 2018 and those
filed or furnished subsequent to the date of this Agreement, including any
amendments thereto, the “Public Reports”); (B) each of the Public Reports
(including any financial statements or other schedules included therein), at the
time of its filing or being furnished, complied in all material respects with
the applicable requirements of U.S. or Chilean Securities Law applicable to the
Public Reports; and (C) as of their respective dates (or, if amended prior to
the date of this Agreement, as of the date of such amendment), the Public
Reports did not contain any untrue statement of a material fact or omit to state
a material fact required to be stated therein or necessary to make the
statements made therein, in light of the circumstances in which they were made,
not misleading; provided that the condition set forth in this clause (iv) shall
be deemed satisfied notwithstanding any failure to satisfy subclauses (A), (B)
and (C) above if such failures would not, individually or in the aggregate,
reasonably be expected to have a material adverse effect on the business or
operations of LATAM or on the Parties’ ability to exercise their rights or
perform their obligations under this Agreement or the Definitive Agreements.


    
18    



--------------------------------------------------------------------------------





(v)    Required Approvals. The HSR Consent shall have been received and shall be
in full force and effect.
(vi)    No Force Majeure Event. Since the date of this Agreement, there shall
not have occurred and be continuing any Force Majeure Event (as defined below)
that has a material adverse effect on the ability of LATAM to continue flying
and operating its route network in Chile, Peru or Brazil. For purposes of this
‎Section 6.1(b)(vi) (No Force Majeure Event), “Force Majeure Event” shall mean
acts of God, war (declared or undeclared), sabotage, blockade, revolution,
insurrection, terrorism, expropriation, nationalization, suspension in whole or
in part of the national constitution or similar substantial change in Law, and
embargo.
(vii)    No Insolvency Event. There shall not have occurred any Insolvency
Event, or any event or condition that, if left uncured, would mature into an
Insolvency Event, with respect to LATAM.
(viii)    Absence of Certain Events. LATAM shall not have taken any of the
actions set forth in ‎Section 6.1(i)(ii) (since the date of this Agreement.
(c)    Terms and Conditions. Delta shall extend the Tender Offer to all holders
of LATAM Shares at a price equal to U.S.$16 per LATAM Share; provided, however,
that subject to applicable Law, Delta may in its sole discretion increase the
price per LATAM Share to be paid in the Tender Offer, which in any case shall be
the same for each tendering shareholder of LATAM. Notwithstanding anything to
the contrary set forth in this Agreement, the price per LATAM Share to be paid
in the Tender Offer shall be adjusted appropriately to reflect fully the effect
of any cash or stock dividend (including any dividend or distribution of
securities convertible into LATAM Shares), other than any dividend required by
Chilean Law, stock split, reverse stock split, reorganization, reclassification
or any like change with respect to the LATAM Shares having a record date on or
after the date of this Agreement and prior to the Trigger Date.
(d)    Conditions to the Consummation of the Tender Offer. Delta’s obligation to
(i) declare the success of the Tender Offer in the Notice of Result and (ii)
accept and acquire any LATAM Shares tendered in the Tender Offer shall be, in
each case, subject to the satisfaction or waiver of each of the following
conditions (each of which is for the sole benefit of Delta and may be waived by
Delta, in whole or in part, in its sole discretion):
(i)    Tender Offer Documents Conditions. The conditions to consummation of the
Tender Offer set forth in the Causales de Caducidad de la Oferta of the Tender
Offer Documents shall have been satisfied.
(ii)    Minimum Tender. As of the Tender Offer Expiration Date, at least a
number of LATAM Shares equal to fifteen percent (15%) of the LATAM Shares issued
and outstanding on the Tender Offer Expiration Date (the “15% Threshold”) shall
have been tendered in the Tender Offer.
(iii)    Absence of Certain Events. LATAM shall not have taken any of the
actions set forth in ‎Section 6.1(i)(ii) (Conduct of the Business) since the
date of this Agreement.


    
19    



--------------------------------------------------------------------------------





(iv)     No Alternative Transaction. Neither LATAM nor any Affiliate thereof
shall have entered into any Contract or other agreement with respect to an
Alternative Transaction.
(e)    Expiration and Extension of the Tender Offer. The Tender Offer shall
expire at 4:00 p.m., Santiago, Chile time on the date (the “Initial Tender Offer
Expiration Date”) that is thirty (30) days following the Tender Offer Launch
Date. From time to time and within one (1) Business Day of receiving a written
request from LATAM, Delta shall provide LATAM with a report detailing how many
LATAM Shares were tendered pursuant to the Tender Offer. If the number of LATAM
Shares tendered in the Tender Offer is less than the 20% Threshold as of the
Initial Tender Offer Expiration Date, then Delta shall extend the Tender Offer
to 4:00 p.m., Santiago, Chile time to a Business Day that is up to the maximum
possible period following the Initial Tender Offer Expiration Date permitted for
such an extension in accordance with applicable Law (the new expiration date,
following such extension, the “Extended Tender Offer Expiration Date” and,
together with the Initial Tender Offer Expiration Date, referred to herein as
the “Tender Offer Expiration Date”).
(f)    Consummation of the Tender Offer and Payment for LATAM Shares; Pro Rata
Reduction. On the terms and subject to the conditions set forth in this
‎Article 6 (Acquisition by Delta of Minority Stake in LATAM) and the Tender
Offer Documents, including satisfaction or waiver of each of the conditions set
forth in ‎Section 6.1(d) (Conditions to the Consummation of the Tender Offer) as
of the Tender Offer Expiration Date, Delta shall pay for all LATAM Shares that
are validly tendered and not validly withdrawn pursuant to the Tender Offer
promptly (and no later than within the time period required by applicable Law)
after the Tender Offer Expiration Date, up to the 20% Threshold. If the number
of LATAM Shares tendered in the Tender Offer exceeds the 20% Threshold, then:
(i) the number of LATAM Shares that Delta shall accept for payment, and pay for,
shall be reduced to a number of LATAM Shares equal to the number of LATAM Shares
that, together with the number of LATAM Shares (if any) then owned by Delta and
its Affiliates, equals the 20% Threshold, (ii) the LATAM Shares to be accepted
and paid for by Delta shall be allocated pro rata to the holders of LATAM Shares
that validly tendered, and did not validly withdraw, in the Tender Offer in
accordance with the number of LATAM Shares tendered by such holders (the
“Reallocated LATAM Shares”) in accordance with applicable Law, (iii) Delta shall
accept for payment, and pay for, the Reallocated LATAM Shares promptly (and no
later than the time period required by applicable law and the terms of the
Tender Offer) after the Tender Offer Expiration Date, and (iv) Delta shall
promptly return, and shall cause any depositary acting on behalf of Delta to
return, all tendered LATAM Shares that are not Reallocated LATAM Shares to the
holders thereof and Delta shall not accept such LATAM Shares pursuant to the
Tender Offer. The price payable pursuant to the terms of the Tender Offer in
respect of each LATAM Share (or Reallocated LATAM Share, as applicable) validly
tendered, and not validly withdrawn, pursuant to the Tender Offer shall be paid
to the holder thereof in cash, in accordance with the terms of the Tender Offer.
(g)    Tender Offer Efforts Cooperation Covenant.
(i)    To the extent permitted by applicable Law, LATAM shall cooperate with and
provide Delta with such assistance as Delta may reasonably request to facilitate
the


    
20    



--------------------------------------------------------------------------------





launching and consummation of the Tender Offer and the making of such notices,
filings or publications (if any) as are required to be made by it under
applicable Law, including by: (i) providing such information and documents
relating to LATAM and the LATAM Shares reasonably requested by Delta; (ii)
taking actions reasonably requested by Delta to assist in consummating the
Tender Offer; and (iii) providing such information as Delta reasonably requests
to assist Delta in determining the number of registered or beneficial holders of
LATAM Shares domiciled in the United States. LATAM shall not be required to take
any of the actions described in the preceding sentence to the extent that (x)
any such information or documentation requested by Delta is not information or
documentation prepared or generated by LATAM in the ordinary course of business
or (y) LATAM reasonably determines that any such action would reasonably be
expected to be prohibited by applicable Law or Existing Agreements. Delta shall:
(A) hold in confidence and keep confidential any information or documents
received in connection with this ‎Section 6.1(g) (The Tender Offer) or otherwise
under this Agreement in accordance with the Confidentiality Agreement, (B) use
such information or documents solely in connection with the consummation of the
Tender Offer or in the exercise of any of its rights or compliance with its
obligations under this Agreement or the Definitive Agreements, and (C) if the
obligations of the Parties have been terminated pursuant to Section 10
(Termination), Delta shall deliver to LATAM any and all copies and any extracts
or summaries from such information then in its possession or control.
(ii)    Delta shall promptly furnish or otherwise make available to LATAM or
LATAM’s legal counsel all information concerning LATAM that may be required or
reasonably requested in connection with any action contemplated by this Section
6.1(g). To the extent reasonably practicable, Delta shall provide LATAM and its
counsel a reasonable opportunity to review and comment on any such notices,
filings or publications prior to their delivery, filing with the SEC or
publication thereof, as applicable (it being understood that LATAM and its
counsel shall provide any comments thereon as soon as reasonably practicable).
Delta shall provide to LATAM and its counsel copies of any written comments or
other material communications and a description of any oral comments that Delta
or its counsel receives from the SEC or its staff with respect to any such
filings promptly after such receipt and shall provide LATAM and its counsel a
reasonable opportunity to review and comment on any response to any such
comments of the SEC or its staff.
(h)    Schedule 14D-9. To the extent required by applicable Law, within the time
period prescribed by Rule 14e-2, LATAM shall (i) file with the SEC a Tender
Offer Solicitation/Recommendation Statement on Schedule 14D-9 (together with any
exhibits, amendments or supplements thereto, the “Schedule 14D-9”) indicating
its position with respect to the Tender Offer and the reasons for taking that
position and (ii) cause the Schedule 14D-9 and related documents to be
disseminated to holders of LATAM Shares as and to the extent required by
applicable Law. Each of Delta and LATAM agrees to respond promptly to any
comments of the SEC or its staff and to promptly correct any information
provided by it for use in the Schedule 14D-9 if and to the extent that it has
actual knowledge that such information shall have become false or misleading in
any material respect, and LATAM further agrees to take all steps necessary to
cause the Schedule 14D-9 as so corrected to be filed with the SEC and to be
disseminated to holders of LATAM Shares, in each case as and to the extent
required by applicable Law. Delta shall promptly furnish or otherwise make
available to LATAM or LATAM’s legal counsel all information concerning Delta
that may be required or reasonably requested in connection with any action
contemplated by this Section 6.1


    
21    



--------------------------------------------------------------------------------





(The Tender Offer). To the extent reasonably practicable, LATAM shall provide
Delta and its counsel a reasonable opportunity to review and comment on the
Schedule 14D-9 prior to the filing thereof with the SEC (it being understood
that Delta and its counsel shall provide any comments thereon as soon as
reasonably practicable). LATAM shall provide to Delta and its counsel copies of
any written comments or other material communications and a description of any
oral comments that LATAM or its counsel receives from the SEC or its staff with
respect to the Schedule 14D-9 promptly after such receipt and shall provide
Delta and its counsel a reasonable opportunity to review and comment on any
response to any such comments of the SEC or its staff.
(i)    Conduct of the Business.
(i)    From the date of this Agreement until the earlier of the Tender Offer
Expiration Date and the Tender Offer Outside Date, except as required by
applicable Law or this Agreement or, to the extent consistent with its
obligations under Section 12.12 (Further Assurances), arising out of or relating
to this Agreement, or otherwise with the prior written consent of Delta (which
consent shall not be unreasonably withheld, conditioned or delayed), LATAM shall
use its reasonable commercial efforts to conduct its business in all material
respects in the ordinary course of business consistent with past practice.
(ii)    Without limiting the generality of, and in furtherance of,
‎Section 6.1(i)(i) (Conduct of the Business), from the date of this Agreement
until the earlier of Tender Offer Expiration Date and the Tender Offer Outside
Date, except as required by applicable Law or this Agreement, or otherwise with
the prior written consent of Delta (which consent shall not be unreasonably
withheld, conditioned or delayed), LATAM shall not:
(A)    amend or propose any material change in its or its Subsidiaries’
Organizational Documents;
(B)    merge or consolidate with any other Person or restructure, reorganize,
dissolve or completely or partially liquidate;
(C)    declare, set aside or pay any dividend or other distribution (whether in
cash, stock or property or any combination thereof) in respect of any LATAM
Shares or other equity or voting interest, except to the extent required by
applicable Chilean Law;
(D)    issue or grant an option to subscribe for any share capital of or other
equity interest in LATAM, or reclassify, split, combine, subdivide or redeem,
purchase or otherwise acquire, directly or indirectly, any LATAM capital stock
or securities convertible or exchangeable into or exercisable for any shares of
LATAM capital stock;
(E)    during the pendency of the Tender Offer, take any other action that would
be prohibited to be taken by an issuer of securities subject to a tender offer
under the applicable Laws of Chile with respect thereto; or
(F)    agree or commit to take any of the foregoing actions.


    
22    



--------------------------------------------------------------------------------





Section 6.2    Equity Ownership Antitrust Consents.
(a)    Each of Delta and LATAM shall, and shall cause each of its Affiliates to,
use its reasonable best efforts to, on to the terms and subject to the
conditions set forth in this ‎Section 6.2 and applicable Law:
(i)    (A) prepare and file all Filings required or necessary to obtain Equity
Ownership Antitrust Consents as promptly as practicable after execution of this
Agreement but in any event no later than twenty (20) Business Days after the
date hereof, (B) obtain, or cause to be obtained, all Equity Ownership Antitrust
Consents as promptly as practicable, (C) respond promptly to any requests for
information made by the applicable Governmental Bodies in connection with the
Tender Offer, and (D) not take any action that could reasonably be expected to
have the effect of delaying, impairing or impeding the receipt of any such
Equity Ownership Antitrust Consents; and
(ii)    (A) resolve objections, if any, as may be asserted with respect to the
Tender Offer under any applicable Law, including using reasonable best efforts
to defend any Legal Proceedings challenging this Agreement or the consummation
of the Tender Offer (including seeking to have any stay or temporary restraining
order entered by any court or other Governmental Body vacated or reversed) and
(B) in the event that any Legal Proceeding is instituted (or threatened to be
instituted) by a Governmental Body or private party challenging the Tender
Offer, cooperate with the other Party and use its respective reasonable best
efforts to defend against, contest and resist any such Legal Proceeding and to
have vacated, lifted, reversed or overturned any Order, whether temporary,
preliminary or permanent, that is in effect and that prohibits, prevents or
restricts consummation of the Tender Offer.
(b)    All Filings made in connection with this ‎Section 6.2 shall be made in
substantial compliance with the requirements of applicable Law, including
Antitrust Laws. All filing fees payable in connection with the Filings
contemplated by this ‎Section 6.2 shall be paid entirely by Delta.
(c)    For purposes of this Section 6.2, reasonable best efforts includes to the
extent required to obtain an Equity Ownership Antitrust Consent, Delta or any of
its Subsidiaries, as applicable, (i) making, committing to, effecting and
agreeing to, by consent decree or otherwise, the sale, divestiture, licensing
transfer, disposal or other encumbrance of any asset, license, operation,
rights, product line, business or interest Delta or its Subsidiaries may have in
any third party, (ii) agreeing to any material changes (including through a
licensing arrangement) or restriction on, or other impairment of its ability to
own or operate any such asset, license, operation, right, product line, business
or interest Delta or its Subsidiaries may have in any third party, and (iii)
terminating any commercial agreement with any third party company.
(d)    Notwithstanding the foregoing or anything in this Agreement to the
contrary, in no event shall Delta or any of its Affiliates be obligated to take
or commit to take any action pursuant to this ‎Section 6.2 (Equity Ownership
Antitrust Consents) or ‎Section 12.12 (Further Assurances), (i) to the extent
such action(s) would, individually or in the aggregate, [***] or (ii) the
consummation of which is not conditioned on the consummation of the Tender
Offer.


    
23    



--------------------------------------------------------------------------------





(e)    To the extent not prohibited by applicable Law, each of Delta and LATAM
shall (i) cooperate with the other Party and furnish the other Party with such
necessary information and assistance as the other may reasonably request in
connection with preparations of any necessary Filings or submissions for any
Governmental Body, (ii)  promptly notify and furnish the other Party copies of
any correspondence or communication (including, in the case of any oral
correspondence or communication, a summary thereof) between it or any of its
Affiliates or any of their respective Representatives, on the one hand, and any
relevant Governmental Body, on the other hand, or any Filing such Party submits
to any relevant Governmental Body in the United States and Brazil, (iii) consult
with and permit the other Party to review in advance any proposed Filing and any
written or oral communication or correspondence by such Party or any of its
Affiliates to any relevant Governmental Body, (iv) consider in good faith the
views of such other Party in connection with any proposed Filing and any written
or oral communication or correspondence to any Governmental Body, (v) give
prompt notice to each other of any development or combination of developments
that, individually or in the aggregate, is reasonably expected to prevent,
materially delay or materially impair its ability to commence or consummate the
Tender Offer, (vi) permit each other to review and discuss in advance, and
consider in good faith the views of each other in connection with, any proposed
written substantive communication with any Governmental Body, (vii) not
participate in any meeting or oral substantive communication with any
Governmental Body with respect to the Tender Offer unless such communication is
initiated independently by the Governmental Body or unless it consults with the
other Parties in advance and, subject to the approval of the applicable
Governmental Body, allows each other Party to participate in such meetings,
(viii) furnish each other Party with copies of all substantive correspondence,
filings and communications, and memoranda setting forth the substance of any
meetings or communications such other Party is not permitted to participate in
between it and any such Governmental Body, and (ix) respond as promptly as
practicable to any inquiries received from a Governmental Body for additional
information or documentation, in each case, to the extent relating to the
subject matter of this ‎Section 6.2 (Equity Ownership Antitrust Consents) or the
transactions contemplated by this Agreement, including the Tender Offer;
provided, however, that no Party will be required to take any of the actions
contemplated by this Section 6.2(e) (Equity Ownership Antitrust Consents) to the
extent doing so could cause a loss of legal privilege or would result in the
violation of any Contract or applicable Law.
Section 6.3    Standstill. Delta agrees that from the date hereof until the end
of the Lock-Up Period, neither Delta nor any of Delta’s Affiliates, alone or
with others, will in any manner, directly or indirectly, without the prior
consent of LATAM:
(a)    effect or seek, offer or propose (whether publicly or otherwise) to
effect or cause or in any way knowingly assist (including through the provision
of financing) any other Person to effect or seek, offer or propose (whether
publicly or otherwise) to effect or cause, (i) any acquisition of beneficial
ownership (as such term is defined in the Exchange Act) or constructive economic
ownership (including through any option, warrant, convertible security, stock
appreciation right, swap agreement or other security, contract right or
derivative position, whether or not presently exercisable, that has an exercise
or conversion privilege or a settlement payment or other mechanism at a price
related to the value of LATAM Shares or a value determined in whole or in part
with reference to, or derived in whole or in part from, the value of LATAM
Shares and that increases in


    
24    



--------------------------------------------------------------------------------





value as the value of LATAM Shares increases or that provides to the holder an
opportunity, directly or indirectly, to profit or share in any profit derived
from any increase in the value of LATAM Shares, in any case without regard to
whether (A) such derivative conveys any voting rights in such securities to such
Person, (B) the derivative is required to be, or capable of being, settled
through delivery of such securities or (C) such Person may have entered into
other transactions that hedge the economic effect of such derivative, but not
including any interests, rights, options or other securities set forth in Rule
16a-1(c)(1)-(5) or (7) under the Exchange Act) of any LATAM Shares or securities
or rights convertible into or exchangeable for any LATAM Shares (other than
acquisitions by Delta for its own account of LATAM Shares that do not result in
Delta (A) during the Initial Lock-Up Period, owning more than twenty percent
(20%) of LATAM Shares; provided that in the event a LATAM shareholder that does
not currently hold more than twenty percent (20%) of the LATAM Shares increases
its equity interest, together with any of its Affiliates or other Person with
which it is acting as a “group” (as defined in the Exchange Act)), in LATAM to
above twenty percent (20%), then Delta may acquire LATAM Shares up to 24.99% of
LATAM Shares or (B) during the Subsequent Lock-Up Period, owning more than
24.99% of LATAM Shares), provided that, for the avoidance of doubt, in no event
shall any of the foregoing restrict Delta from exercising its preemptive or
withdrawal rights as a shareholder of LATAM in accordance with applicable Law,
(ii) any tender or exchange offer involving LATAM Shares (other than pursuant to
this ‎Article 6 (Acquisition by Delta of Minority Stake in LATAM)), (iii) any
merger, other business combination, recapitalization, restructuring,
liquidation, dissolution or other extraordinary transaction with respect to
LATAM or any of its Subsidiaries, (iv) initiation of any proposal for action by
the shareholders of LATAM, or any “solicitation” of “proxies” (as such terms are
used under the Exchange Act), in order to vote or consent regarding any
transaction that would effect a change of control of LATAM (provided, for the
avoidance of doubt, that in no event shall this clause (iv) restrict Delta from
any action in its capacity as a shareholder of LATAM in connection with the
nomination and election of directors appointed by Delta to the board of
directors of LATAM commensurate with Delta’s ownership of LATAM Shares in
accordance with applicable Law), (v) form, join or in any way participate in a
“group” (as defined in the Exchange Act) with respect to any securities of
LATAM, or (vi) otherwise act, alone or in concert with others, to seek to
control LATAM;
(b)    take any action that might force LATAM to make a public announcement
regarding any of the types of matters set forth in clause (a) above (other than
in the exercise of its voting rights of LATAM Shares it has acquired in
accordance with this ‎Article 6 (Acquisition by Delta of Minority Stake in
LATAM));
(c)    enter into discussions or arrangements with any third party with respect
to any of the matters set forth in clauses (a) and (b) above; or
(d)    make any public disclosure of any consideration, intention, plan or
arrangement with respect to any of the matters set forth in clauses (a) through
(c) above. Delta will promptly advise LATAM of any inquiry or proposal made to
it or any of its Affiliates with respect to any of the matters referred to in
clauses (a) through (c) of this paragraph.
(e)    From and after the date hereof, Delta shall not acquire LATAM Shares in
the event that, as a result of such acquisition, LATAM will be in violation of
any foreign ownership restriction as in effect from time to time.


    
25    



--------------------------------------------------------------------------------





Section 6.4    Restrictions on Transfers.
(a)    No Transfer or attempt to Transfer any LATAM Shares in violation of this
‎Section 6.4 (Restrictions on Transfers) shall be effective or valid for any
purpose.
(b)    During the Initial Lock-Up Period, neither Delta nor any of its
Affiliates may Transfer LATAM Shares without the prior written consent of LATAM
(which LATAM may withhold in its sole discretion), except that such restriction
shall not apply to Transfers made to Permitted Transferees.
(c)    During the Subsequent Lock-Up Period, neither Delta nor any of its
Affiliates may Transfer LATAM Shares in a transaction, or series of
transactions, that would result in Delta and its Permitted Transferees ceasing
to hold in the aggregate (i) 15% of LATAM Shares or (ii) if Delta’s equity
holding on the first day of the Subsequent Lock-Up Period represents less than
15% of LATAM Shares, such percentage of LATAM Shares.
(d)    Without the prior written consent of LATAM (which LATAM may withhold in
its sole discretion), Delta and its Affiliates shall not be permitted to
Transfer LATAM Shares to any airline carrier or any of its Affiliates that is
organized or based in Delta’s Applicable Territory other than pursuant to open
market transactions in which Delta has no reasonable basis to ascertain the
identity of the buyer.
(e)    Solely in the event that this Agreement is terminated pursuant to
‎Section 10.1(b) (Termination), without the prior written consent of LATAM
(which LATAM may withhold in its sole discretion), Delta and its Affiliates
shall not be permitted to Transfer LATAM Shares to any Transferee (other than a
Permitted Transferee) that, to the best of Delta’s knowledge, would following
such Transfer, beneficially own, after aggregating all LATAM Shares owned by
such Transferee and its Affiliates and any other members of a “group” (as
defined in the Exchange Act) in which any of them is a member with respect to
LATAM Shares, of ten percent (10%) or more of the issued and outstanding LATAM
Shares.
(f)    Notwithstanding anything to the contrary in this Agreement, in no event
shall any of the foregoing restrict Delta from (i) during the Subsequent Lock-Up
Period, exercising its withdrawal rights as a shareholder of LATAM in accordance
with Chilean Law or (ii) during the Subsequent Lock-Up Period, tendering LATAM
Shares into any tender offer launched and consummated under applicable Law.
Section 6.5    Restrictions on LATAM. From the date of this Agreement until the
first date on which Delta and its Permitted Transferees collectively own less
than 10% of the issued and outstanding LATAM Shares, LATAM and its Affiliates
shall not, without the prior written consent of Delta (which Delta may withhold
in its sole discretion) issue, grant an option to subscribe for, pledge or
transfer any share capital of or other equity interest in LATAM to either of the
following companies, their respective Affiliates, successors or assigns or any
other Person acting in a group with any such Person in such acquisition, other
than pursuant to open market transactions in which LATAM has no reasonable basis
to ascertain the identity of the buyer: [***].


    
26    



--------------------------------------------------------------------------------





ARTICLE 7
REPRESENTATIONS AND WARRANTIES
Section 7.1    Representations and Warranties of Each Party. Each Party
represents and warrants to the other Party as follows:
(a)    Organization. Such Party is duly organized and validly existing under the
laws of the jurisdiction of its incorporation or organization and has all
requisite power and authority to enter into and perform its obligations under
this Agreement.
(b)    Due Authorization. The execution, delivery and performance of this
Agreement has been duly authorized by all necessary action on the part of such
Party, and this Agreement to which it is a party is a valid and binding
obligation of such Party, enforceable against such Party in accordance with its
terms, except as enforceability may be limited by bankruptcy, insolvency,
reorganization, moratorium and other Laws relating to or affecting creditors’
rights generally or by general equitable principles (regardless of whether such
enforceability is considered in a proceeding in equity or at law).
(c)    Consents. Other than the Strategic Alliance Regulatory Approvals and the
Equity Ownership Antitrust Consents, as applicable, no expirations of waiting
periods under applicable Antitrust Laws and no notices, reports or other filings
are required to be made with, nor are any consents, registrations, approvals,
permits or authorizations required to be obtained from, any Governmental Body by
such Party in connection with the execution and delivery by such Party of this
Agreement.
(d)    No Violation or Breach. The execution, delivery and performance by such
Party of this Agreement does not constitute (i) a violation of any provision of
the Organizational Documents of such Party, (ii) a violation of any applicable
Law to which such Party is subject or a (iii) breach of any material Contract to
which such Party is a party, except in the case of the foregoing clauses (ii)
and (iii), as would not reasonably be expected to have a material adverse effect
on the ability of such Party to perform its obligations under this Agreement.
(e)    Litigation. No Legal Proceeding brought by any Governmental Body is
pending or, to the knowledge of such Party, threatened against such Party or any
of its Affiliates that (i) challenges or seeks to prevent, enjoin or otherwise
delay any of the transactions contemplated by this Agreement or (ii) would
otherwise reasonably be expected to have a material adverse effect on the
ability of such Party to exercise its rights or perform its obligations under
this Agreement or the Definitive Agreements.
(f)    Anti-Bribery; Sanctions.
(i)    Except for matters (x) publicly disclosed as of the date hereof or
(y) that are not, individually or in the aggregate, material, to such Party’s
knowledge, such Party, its Subsidiaries and the directors, officers and
employees of such Party or its Subsidiaries (when acting on behalf of such Party
or its Subsidiaries) have not violated any Anti-Bribery Laws and have not
authorized, offered or made any payments directly or indirectly to any
Government Official or third party that would result in violation of any
Anti-Bribery Law. Such Party and its Subsidiaries have instituted policies and
procedures designed to promote compliance by such Party and its


    
27    



--------------------------------------------------------------------------------





Subsidiaries with, and to prevent violations by such Persons of, such
Anti-Bribery Laws. Except for matters (A) publicly disclosed as of the date
hereof or (B) that are not, individually or in the aggregate, material, to such
Party’s knowledge, neither such Party nor any of its Subsidiaries, nor any
director or officer of such Party or any of its Subsidiaries, nor any employee,
agent or representative or other Person who performs or has performed services
on behalf of such Party or any of its Subsidiaries has, directly or indirectly,
on behalf or for the benefit of such Party or Subsidiary, violated any, or, is
subject to actual or pending or threatened Legal Proceedings, demand letters,
settlements or enforcement actions relating to any Anti-Bribery Law.
(ii)    Neither Party nor any of its Subsidiaries, nor any director or officer
of such Party or any of its Subsidiaries, is a Person that is the subject or
target of any Sanctions, nor are any of the foregoing designated as a Specially
Designated National or Blocked Person by OFAC.
ARTICLE 8
PUBLIC ANNOUNCEMENTS; CONFIDENTIALITY
Section 8.1    Public Announcements. Except as otherwise expressly contemplated
by or necessary to implement the provisions of this Agreement, and except for
the joint press release to be issued by the Parties in the form previously
agreed, neither Delta nor LATAM (nor any of their respective Affiliates) shall
issue any press release or otherwise make any public statements or disclosure
with respect to the execution or performance of this Agreement or to the
transactions contemplated hereby without the prior written consent of the other
Party; provided, however, that neither Party shall be restrained from making
such disclosure as may be required by Law or by the listing agreement with or
regulations of any stock exchange (in which case the Party seeking to make such
disclosure shall promptly notify the other Party thereof and the Parties shall
use reasonable efforts to cause a mutually agreeable release or announcement to
be issued); provided, further, that each Party may make public statements,
disclosures or communications in response to inquiries from the press, analysts,
investors, customers or suppliers or via industry conferences or analyst or
investor conference calls, so long as such statements, disclosures or
communications are not inconsistent in tone and substance with previous public
statements, disclosures or communications jointly made by Delta or LATAM or to
the extent that they have been reviewed and previously approved by both Delta
and LATAM.
Section 8.2    Confidentiality. Subject to the requirements of applicable Law,
each Party acknowledges that this Agreement and the information provided to it
and its representatives in connection with this Agreement and the transactions
contemplated hereby are subject to the terms of the confidentiality provisions
of the Confidentiality Agreement (and other than any terms of the
Confidentiality Agreement which are no longer applicable on their face, such as
regarding code names and the existence of this Agreement and the transactions
contemplated hereby) which shall be deemed incorporated herein by reference as
if set forth herein except that the term of such Confidentiality Agreement shall
be extended through the date that is the earlier of the third (3rd) anniversary
of any termination under ‎Section 10.1 (Termination) of this Agreement and the
effectiveness of the Strategic Alliance Agreements.
ARTICLE 9


    
28    



--------------------------------------------------------------------------------





TAX
Section 9.1    Additional Amounts. All payments made under this Agreement to
LATAM shall be made without deduction for any tax and are exclusive of any sales
tax, value-added tax or similar taxes. To the extent that the payor is required
to withhold taxes with respect to a payment to LATAM as a result of a Change in
Law that occurred between the date of this Agreement and the date of such
payment, then (i) the payor shall promptly notify LATAM of the need to withhold
such taxes with respect to such payment, and (ii) Delta and LATAM shall use
commercially reasonable efforts to restructure such payment and this Agreement
in order to reduce such taxes, provided that if such taxes are still required to
be withheld despite such efforts then the payor shall be entitled to withhold
such taxes and shall timely pay the full amount deducted or withheld to the
relevant Governmental Body in accordance with applicable Law.
Section 9.2    Section 833. LATAM represents and warrants that (a) it is
eligible to rely on Section 883 of the Code with respect to income derived from
the international operation of aircraft, and (b) it has properly excluded from
U.S. federal income taxation under Section 883 of the Code all income received
from any similar arrangements which involve flights between the United States
and South America. The Parties covenant to treat all payments made to LATAM
under this Agreement as excludable from U.S. federal income taxation under
Section 883 of the Code, and agree to take no tax, accounting or regulatory
position inconsistent with such treatment.
ARTICLE 10
TERMINATION
Section 10.1    Termination. This Agreement may be terminated:
(a)    by the mutual written consent of Delta and LATAM;
(b)    by LATAM, upon a material breach by Delta of this Agreement or the
Strategic Alliance Agreements, which breach is not curable or, if curable, is
not cured within sixty (60) days after notice thereof is given by LATAM;
provided, that LATAM shall not have the right to terminate this Agreement
pursuant to this ‎Section 10.1(b) (Termination) if LATAM is then in material
breach of this Agreement or the Strategic Alliance Agreements;
(c)    by Delta, upon a material breach by LATAM of this Agreement or the
Strategic Alliance Agreements, which breach is not curable or, if curable, is
not cured within sixty (60) days after notice thereof is given by Delta;
provided, that Delta shall not have the right to terminate this Agreement
pursuant to this ‎Section 10.1(c) (Termination) if Delta is then in material
breach of this Agreement or the Strategic Alliance Agreements;
(d)    by either Delta or LATAM, upon notice to the other, at any time after
[***], if the Strategic Alliance Implementation Date has not occurred on or
before such date; or
(e)    so long as the Tender Offer has not been consummated in accordance with
the terms hereof, by LATAM upon notice to Delta delivered within one hundred
eighty (180) days after the Tender Offer Outside Date; provided that prior to
the exercise of such termination right,


    
29    



--------------------------------------------------------------------------------





the chief executive officer of LATAM shall have engaged in good faith
consultations with the chief executive officer of Delta for a period of at least
thirty (30) days.
Section 10.2    Effect of Termination.
(a)In the event of the termination of this Agreement by any Party pursuant to
the terms hereof, notice thereof shall forthwith be given to the other Party
specifying the provision hereof pursuant to which such termination is made, and
there shall be no liability or obligation thereafter on the part of either Party
(or any of its or their respective Affiliates or Representatives); provided,
however, and notwithstanding anything to the contrary set forth in this
Agreement, (a) no such termination shall relieve any Party of any liability in
connection with any other Party resulting from any breach of any provision of
this Agreement prior to such termination, and (b) the provisions set forth in
(A) ‎Section 3.4 (Effect of Termination) (and, to the extent contemplated by
‎Section 3.4, ‎Section 3.1), (B) Article 5 (Aircraft Transactions) (including
the Aircraft Agreements and the transactions contemplated thereby), (C) ‎Section
6.3 (Standstill), (D) ‎Section 6.4(d) (Restriction on Transfer), ‎Section 6.4(e)
(Restriction on Transfer) and ‎Section 6.4(f) (Restrictions on Transfers), (E)
Section 8.2 (Confidentiality), (F) this ‎Section 10.2 (Effect of Termination),
(G) ‎Section 11.1 (Indemnification) and (H) Article 12 (Miscellaneous) shall
survive any such termination of this Agreement.
(b)In addition to any other remedies as shall be available under this Agreement,
(i) upon a termination pursuant to Section 10.1(b) or Section 10.01(d)
(Termination), Delta shall, as promptly as practicable but in any event no later
than within eighteen (18) months of the date of termination of this Agreement,
take such actions as may be required to reduce its and its Affiliates’ aggregate
holdings to less than five percent (5%) of LATAM Shares, and (ii) in the case of
any termination under Section 10.1(b) (Termination), Delta shall, and shall
cause its Affiliates to, (x) promptly cause any designees of Delta to the board
of directors of LATAM to resign or to be removed from such office, (y) not seek
to nominate any directors to the board of directors of LATAM and (z) exercise
its voting rights (including in respect of the board) pro rata in accordance
with the vote by the other holders of LATAM Shares.
ARTICLE 11
INDEMNIFICATION
Section 11.1    Indemnification for Breach. Each Party shall indemnify, defend
and hold harmless the other Party and each of their respective Affiliates,
successors and assigns, from and against any and all claims, actions, suits,
proceedings, losses (including lost profits), damages, liabilities, costs and
expenses (including reasonable attorneys’ fees and disbursements in connection
with the enforcement of any claim for breach) (collectively, “Damages”), arising
out of or resulting from, directly or indirectly, any failure by it or any of
its Subsidiaries or Representatives to comply with the terms of this Agreement
or any Definitive Agreement.


ARTICLE 12
MISCELLANEOUS


    
30    



--------------------------------------------------------------------------------





Section 12.1    Fees and Expenses. Except as otherwise expressly provided in
this Agreement, whether or not the transactions contemplated herein are
consummated, all costs and expenses incurred, including fees and disbursements
of counsel, financial advisors and accountants, in connection with this
Agreement and the transactions contemplated hereby shall be borne by the Party
incurring such costs and expenses; provided, however, that, in the event this
Agreement is terminated in accordance with its terms, the obligation of each
Party to bear its own costs and expenses will be subject to any rights of such
Party arising from a breach of this Agreement by the other Party prior to such
termination.
Section 12.2    Late Payments. Any amount that is not paid when due hereunder
shall bear interest from and including the date payment of such amount was due
through to the date of actual payment at the per annum rate of [***].
Section 12.3    Notices. All notices or other communications to be delivered in
connection with this Agreement shall be in writing and shall be deemed to have
been properly delivered, given and received (a) on the date of delivery if
delivered by hand during normal business hours of the recipient during a
Business Day, otherwise on the next Business Day, (b) on the date of successful
transmission if sent via email during normal business hours of the recipient
during a Business Day, otherwise on the next Business Day, or (c) on the date of
receipt by the addressee if sent by an internationally recognized overnight
courier, if received on a Business Day, otherwise on the next Business Day. Such
notices or other communications must be sent to each respective Party at the
address or email address set forth below (or at such other address or email
address as shall be specified by a Party in a notice given in accordance with
this ‎Section 12.3 (Notices)):
If to LATAM:
LATAM Airlines Group S.A.

Presidente Riesco 5711, 20th Floor
Las Condes, Santiago, Chile
E-mail:  [***]
Attention:  Juan Carlos Mencio


with a copy (which shall not constitute notice) to:


Claro & Cia
Av. Apoquindo 3721, 14th floor
Postal Code 755 0177
Santiago, Chile
Email: jmeyzaguirre@claro.cl
Attention: José María Eyzaguirre B.


Cleary Gottlieb Steen & Hamilton
One Liberty Plaza
New York, NY 10006
Email: jlewis@cgsh.com; ckordula@cgsh.com
Attention: Jeffrey S. Lewis and Chantal E. Kordula


If to Delta:
Delta Air Lines, Inc.



    
31    



--------------------------------------------------------------------------------





1040 Delta Boulevard
Atlanta, GA 30354
Email: [***]
Attention: Chief Legal Officer


with a copy (which shall not constitute notice) to:


Sullivan & Cromwell LLP
125 Broad St
New York, NY 10004
Email: galviss@sullcrom.com; ahlersw@sullcrom.com
Attention: Sergio J. Galvis and Werner F. Ahlers
Section 12.4    Entire Agreement. This Agreement together with the
Confidentiality Agreement and the Definitive Agreements constitute the sole and
entire agreement of the Parties with respect to the subject matter contained
herein and therein, and they supersede all other prior representations,
warranties, understandings and agreements, both written and oral, with respect
to such subject matter.
Section 12.5    Amendment. This Agreement shall not be amended, modified or
supplemented except by an instrument in writing specifically designated as an
amendment hereto and executed by each of the Parties.
Section 12.6    Waivers. Either Party may, at any time, (a) extend the time for
the performance of any of the obligations or other acts of the other Party,
(b) waive any inaccuracies in the representations and warranties of the other
Party contained herein or (c) waive compliance by the other Party with any of
the agreements or conditions contained herein. No waiver, consent or agreement
by any Party with respect to any of the provisions hereof shall be effective
unless explicitly set forth in a written instrument executed and delivered by
the Party so waiving, consenting or agreeing. No waiver by any Party of any
breach of this Agreement shall operate or be construed as a waiver of any
preceding or subsequent breach, whether of a similar or different character,
unless expressly set forth in such written waiver. Neither any course of conduct
or failure or delay of any Party in exercising or enforcing any right, remedy or
power hereunder shall operate or be construed as a waiver thereof, nor shall any
single or partial exercise of any right, remedy or power hereunder, or any
abandonment or discontinuance of steps to enforce such right, remedy or power,
or any course of conduct, preclude any other or further exercise thereof or the
exercise of any other right, remedy or power.
Section 12.7    Severability. If any term or provision of this Agreement is
invalid, illegal or incapable of being enforced in any situation or in any
jurisdiction, such invalidity, illegality or unenforceability shall not affect
the validity, legality or enforceability of any other term or provision hereof
or the offending term or provision in any other situation or any other
jurisdiction. Upon any such determination that any term or other provision is
invalid, illegal or incapable of being enforced, the Parties shall negotiate in
good faith to modify this Agreement so as to effect the original intent of the
Parties as closely as possible, in a mutually acceptable manner, in order that
the transactions contemplated hereby be consummated as originally contemplated
to the fullest extent possible.


    
32    



--------------------------------------------------------------------------------





Section 12.8    No Third Party Beneficiaries. This Agreement shall be binding
upon and inure solely to the benefit of each Party and its successors and
permitted assigns, and nothing in this Agreement, express or implied, is
intended to or shall be construed to confer upon any other Person any legal or
equitable rights, benefits or remedies of any nature whatsoever under or by
reason of this Agreement. This Agreement may be amended or terminated, and any
provision of this Agreement may be waived, in accordance with the terms hereof
without the consent of any Person other than the Parties. For the avoidance of
doubt, nothing in this ‎Section 12.8 (No Third Party Beneficiary) shall affect
any rights that any Person (other than the Parties or their Affiliates) may have
by operation of applicable Law.
Section 12.9    Assignment. Neither this Agreement nor any of the rights,
interests or obligations hereunder may be assigned or delegated, in whole or in
part, by either Party without the prior written consent of the other Party, and
any purported assignment or delegation in contravention of this ‎Section 12.9
(Assignment) shall be null and void and of no force and effect. Subject to the
preceding sentences of this ‎Section 12.9 (Assignment), this Agreement shall be
binding upon, shall inure to the benefit of and shall be enforceable by the
Parties and their respective successors and permitted assigns. In the event that
LATAM or Delta or any of their successors or assigns (i) consolidates with or
merges into any other Person and is not the continuing or surviving corporation
or entity of such consolidation or merger or (ii) transfers or conveys all or
substantially all of its properties and other assets to any Person, then, and in
each such case, the merging or transferor Party shall cause proper provision to
be made so that such successor or assign shall expressly assume the obligations
of such Party set forth in this Agreement.
Section 12.10    Governing Law; Submission to Jurisdiction; Waiver of Jury
Trial.
(a)    This Agreement and all matters, claims, controversies, disputes, suits,
actions or proceedings arising out of or relating to this Agreement and the
negotiation, execution or performance of this Agreement or any of the
transactions contemplated hereby, including all rights of the Parties (whether
sounding in contract, tort, common or statutory law, equity or otherwise) in
connection therewith, shall be interpreted, construed and governed by and in
accordance with, and enforced pursuant to, the internal Laws of the State of New
York without giving effect to any choice or conflict of law provision or rule
(whether of the State of New York or any other jurisdiction) that would cause
the application of the Law of any jurisdiction other than those of the State of
New York.
(b)    Each of the Parties hereby (i) agrees and irrevocably consents to submit
itself to the exclusive jurisdiction of the United States District Court for the
Southern District of New York or, to the extent such court does not have subject
matter jurisdiction, any New York State court sitting in the Borough of
Manhattan of the City of New York (the “Chosen Court”) in any Legal Proceeding
arising out of or relating to this Agreement or the negotiation, execution or
performance of this Agreement or any of the transactions contemplated hereby,
(ii) agrees that all claims in respect of any such Legal Proceeding will be
heard and determined in the Chosen Court, (iii) agrees that it shall not attempt
to deny or defeat such jurisdiction by motion or other request for leave from
the Chosen Court, (iv) agrees not to bring or support any Legal Proceeding
arising out of or relating to this Agreement or any of the transactions
contemplated by this Agreement (whether in contract, tort, common or statutory
law, equity or otherwise) anywhere other than the Chosen Court and


    
33    



--------------------------------------------------------------------------------





(v) agrees that a final judgment in any such Legal Proceeding shall be
conclusive and may be enforced in other jurisdictions by suit on the judgment or
in any other manner provided by applicable Law. Each of the Parties waives any
defense of inconvenient forum to the maintenance of any Legal Proceeding brought
in any Chosen Court in accordance with this ‎Section 12.10(b) (Governing Law;
Submission to Jurisdiction; Waiver of Jury Trial). Each of the Parties agrees
that the service of any process, summons, notice or document in connection with
any such Legal Proceeding in the manner provided in ‎Section 12.3 (Notices) or
in such other manner as may be permitted by applicable Law, will be valid and
sufficient service thereof.
(c)    EACH PARTY (I) ACKNOWLEDGES AND AGREES THAT ANY LEGAL PROCEEDING THAT MAY
ARISE UNDER OR RELATE TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED BY THIS
AGREEMENT IS LIKELY TO INVOLVE COMPLICATED AND DIFFICULT ISSUES AND (II) HEREBY
IRREVOCABLY AND UNCONDITIONALLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN RESPECT OF ANY LEGAL
PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OF THE
TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT. EACH PARTY (A) CERTIFIES AND
ACKNOWLEDGES THAT NO REPRESENTATIVE OF THE OTHER PARTY HAS REPRESENTED,
EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF ANY
LEGAL PROCEEDING, SEEK TO ENFORCE THE FOREGOING WAIVER, (B) CERTIFIES AND
ACKNOWLEDGES THAT IT AND THE OTHER PARTY HAVE BEEN INDUCED TO ENTER INTO THIS
AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS
SECTION OF THIS AGREEMENT, (C) UNDERSTANDS AND HAS CONSIDERED THE IMPLICATIONS
OF THIS WAIVER AND (D) MAKES THIS WAIVER VOLUNTARILY.
Section 12.11    Specific Performance. The Parties agree that irreparable damage
and harm would occur in the event that any provision of this Agreement were not
performed in accordance with its terms and that, although monetary damages may
be available for such a breach, monetary damages would be an inadequate remedy
therefor. Accordingly, each of the Parties agrees that, in the event of any
breach or threatened breach of any provision of this Agreement by such Party,
the other Party shall be entitled to an injunction or injunctions, specific
performance and other equitable relief to prevent or restrain breaches or
threatened breaches hereof and to specifically enforce the terms and provisions
hereof. A Party seeking an order or injunction to prevent breaches of this
Agreement or to enforce specifically the terms and provisions hereof shall not
be required to provide, furnish or post any bond or other security in connection
with or as a condition to obtaining any such order or injunction, and each Party
hereby irrevocably waives any right it may have to require the provision,
furnishing or posting of any such bond or other security. In the event that any
Legal Proceeding should be brought in equity to enforce the provisions of this
Agreement, each Party agrees that it shall not allege, and each Party hereby
waives the defense, that there is an adequate remedy available at law.
Section 12.12    Further Assurances. On the terms and subject to the conditions
set forth herein, the Parties shall cooperate with each other and use (and cause
their respective Subsidiaries to use) their respective reasonable best efforts
to take or cause to be taken all actions, and do or cause to be done all things,
as promptly as practicable, reasonably necessary, proper or advisable


    
34    



--------------------------------------------------------------------------------





on their part under this Agreement and applicable Law: (i) to undertake and
complete the actions and consummate all of the transactions contemplated by this
Agreement (including entry into the Definitive Agreements and implementation of
the Strategic Alliance), (ii) to deliver such notices and take such other
actions as may be required to terminate, in accordance with their terms,
Existing Agreements that limit the operation of the provisions hereof or any of
the Definitive Agreements and (iii) to prepare and file as promptly as
reasonably practicable all documentation to effect all necessary Filings and to
obtain as promptly as practicable all consents, registrations, approvals,
permits and authorizations, necessary or advisable to be obtained in order to
comply with the terms hereof.
Section 12.13    Counterparts and Electronic Signatures. This Agreement may be
executed in one or more counterparts, each of which shall be deemed to be an
original and all of which, when taken together, shall be deemed to be one and
the same agreement or document. A signed copy of this Agreement transmitted by
email or other means of electronic transmission shall be deemed to have the same
legal effect as delivery of an original executed copy of this Agreement for all
purposes.
Section 12.14    Time Is of the Essence. Time is of the essence in the
performance of the transactions contemplated by this Agreement.
Section 12.15    Essential Covenants. Delta and LATAM acknowledge that the
covenants set forth in ‎Article 2 (Strategic Alliance), Article 3 (Transition
Costs Payments), Article 4 (Transition Support), Article 5 (Aircraft
Transactions) and Article 6 (Acquisition by Delta of Minority Stake in LATAM)
are essential elements of this Agreement and represent a significant portion of
the consideration to be received by LATAM and Delta, as the case may be, under
this Agreement, but for these covenants, the Parties would not have entered into
this Agreement.
[SIGNATURE PAGE FOLLOWS]


    
35    



--------------------------------------------------------------------------------








IN WITNESS WHEREOF, the Parties hereto have caused this Agreement to be executed
as of the date first written above by their respective officers thereunto duly
authorized.


LATAM AIRLINES GROUP S.A.
By: /s/ Enrique Cueto Plaza   
Name: Enrique Cueto Plaza
Title: Chief Executive Officer





DELTA AIR LINES, INC.
By: /s/ Ed Bastian   
Name: Ed Bastian
Title: Chief Executive Officer







    
36    

